Citation Nr: 1217996	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-09 572                            )          DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from July 1999 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of the July 2008 decision, the RO denied entitlement to TDIU.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to TDIU.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with chronic abdominal pain, rated as 70 percent disabling under Diagnostic Code 9411.  

The evidence of record appears to show that the Veteran left his job at the paper mill because of his abdominal pain.  During the April 2010 VA examination the Veteran reported that after he resigned from the paper mill as the result of difficulties in performing his job tasks and high level of pain he began school in order to start a home business and adapt his life due to the constraints of his physical condition.  The Board finds that there is no evidence on file after the April 2010 VA examination and thus, it is unknown whether the Veteran is still in school, whether he has finished school, and whether he is currently working.  Thus, the Board finds that the Veteran's claim must be remanded in order to determine the current status of his education and employment.  It is likewise unclear as to whether or not the Veteran is currently receiving Vocational Rehabilitation.  If the Veteran is currently receiving Vocational Rehabilitation then the RO/AMC must obtain all pertinent documents. 

The Veteran should be afforded a VA examination to obtain a medical opinion as to whether or not the symptoms of his service-connected disability (PTSD with chronic abdominal pain) are productive of such industrial incapacity as to preclude the Veteran from performing all forms of substantially gainful employment consistent with his educational and work background.  In determining if the Veteran is unemployable as the result of his service-connected disabilities the VA examiner must discuss the nature and all symptomatology associated with his PTSD and also with his abdominal pain, and not consider the degree to which non-service connected conditions contribute to unemployability.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Prior to any VA examination the RO must take the following steps:

A) The RO should contact the Veteran in order to determine if he is currently in school, finished school, and/or is currently working.  

B)  The RO should obtain all relevant documents relating to the Veteran's school enrollment and/or his employment.  

C)  The RO should also state if within the appeals period the Veteran has received any Vocational Rehabilitation.  If so then the RO must obtain all relevant documents.  

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should opine to the following questions:

A) The VA examiner must discuss the nature, severity, and all symptomatology associated with both his PTSD and with his abdominal pain.  

B) The VA examiner must then opine as to whether the Veteran's service-connected disabilities (PTSD with chronic abdominal pain) are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.

The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


